          Case 2:20-cv-00018-JJV Document 34 Filed 08/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

CLAYTON M. JACKSON,                                                                     PLAINTIFF
ADC #654264

v.                                       2:20-cv-00018-JJV

TODD WRIGHT, Sheriff,
Arkansas County Sheriff’s Department; et al.                                        DEFENDANTS

                                 MEMORANDUM AND ORDER

        On June 23, 2020, Defendants filed a Motion to Compel (Doc. No. 28), stating they had

not received responses to written discovery initially propounded on May 4, 2020. I granted

Defendants’ Motion to Compel on June 29, 2020 and directed Plaintiff to respond to Defendants’

discovery requests within twenty-one (21) days. (Doc. No. 32.)

        Defendants have now filed a Motion to Dismiss (Doc. No. 33) informing the Court that

Plaintiff has failed to respond within the allotted time, and requesting this action be dismissed

pursuant to Federal Rule of Civil Procedure 41(b)1 and Local Rule 5.5(c)(2).

        Based on the foregoing, I find it appropriate to grant Defendants’ Motion to Dismiss. I

specifically directed Plaintiff to respond to Defendants’ discovery requests within twenty-one (21)

days. (Doc. No. 32 at 2.) In that Order, I also warned Plaintiff that his failure to comply would

likely result in dismissal of this cause of action. (Id.)

        Plaintiff has failed to comply with discovery, the Court’s Order, and has failed to respond

to the Motion to Dismiss. So, dismissal is appropriate.




1
 “If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may
move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).
            Case 2:20-cv-00018-JJV Document 34 Filed 08/10/20 Page 2 of 2




       IT IS, THEREFORE, ORDERED that:

       1.      Defendants’ Motion to Dismiss (Doc. No. 33) is GRANTED.

       2.      Defendants Todd Wright, Patricia Snyder, and Kegan Williams are DISMISSED

without prejudice from this cause of action.

       3.      The Court certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from an Order adopting these recommendations would not be taken in good faith.

       DATED this 10th day of August 2020.


                                               ____________________________________
                                                JOE J. VOLPE
                                                UNITED STATES MAGISTRATE JUDGE




                                                  2
